PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/441,150
Filing Date: 23 Feb 2017
Appellant(s): THURBER, JOHN MICHAEL



__________________
Scott Zingerman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the appellant’s section A, first argument directed towards Claim 1 starting on Pg. 12 of the appeal brief, it is argued by the examiner again that Hochberg does disclose the claimed limitation of the abutment limitation. As seen in Fig. 5 noted by Appellant on Pg. 13 of the appeal brief, the two segments are in contact with one another (i.e. abutting one another) which is what has been claimed. It is argued by the examiner that the appellant makes no mention of the term abut or abutment in the specification and therefore does not provide any further definition to the term abutment other than the plain and ordinary meaning. As the plain and ordinary meaning of the term “abut” is to “border on, or touch along an edge” (https://www.merriam-webster.com/dictionary/abut) it is argued by the examiner that the features of Hochberg as seen in Fig. 5 meet the claimed limitation of section 28 and 30 abutting one another. 
	It is further argued by the examiner that the Hochberg reference does disclose the claimed limitation of “only said spring restricts the second end from separation” as all that disclosed by Hochberg is that the ridge 38 is used to center the upper housing section, but makes no disclosure or suggestion that the ridge causes some kind of interlocking relationship as the appellant asserts. It is argued by the examiner that the assertion that the two sections interlock and do not abut is speculation at best and not factual evidence, this position being further supported as seen in Fig. 6 of Hochberg, which shows the spring being the only element to restriction separation. Therefore, one of ordinary skill would readily recognize that the spring in Hochberg is the only element which restricts the second end 
	In further support of the position above regarding the abutment limitation, it is argued by the examiner that the appellant’s specification at Par. 30 (reproduced below)
“[0030] Tee shaft 60 includes a split at 80. This split 80 allows ball unit 20 and including upper tee shaft segment 95 to bend over upon impact by a bat. Upper tee shaft segment 95 of tee shaft 60, above the split 80, bends at split 80 with the ball unit 20 upon impact of ball 30 by a bat.” 
does not provide any more definition to the term “abut” than the plain an ordinary meaning and
 as seen in Fig. 5 of appellant’s drawings at the split 80, the two sections appear to have some sort of lip structure and therefore appear to abut in the same manner as that found in Hochberg. 
	Regarding the appellant’s section A, second argument directed towards claim 1 on Pg. 15 of the appeal brief, it is argued by the examiner that the motivation to combine the features of Hochberg into the device of Hanson, as noted in the final action, one of ordinary skill would have readily recognized the concept of abutting sections and spring retention as taught by Hochberg would be applied to the upper and middle sections of Hanson as both disclose spring-back mechanisms in baseball bat tees and therefore would be a matter of obvious substitution and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and would not be impermissible hindsight reconstruction and in response to the appellant’s claim of hindsight reconstruction, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper and there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See MPEP 2145 (X) (A)
appellant’s section B, argument 1 directed towards claim 5 on Pg. 17, it is argued by the examiner that while Lovelace may not explicitly state the spring is molded into the ball as claimed, as previously argued in the final action, Lovelace discloses in Par. 39 the resilient member (i.e. spring) is directly connected to the spherical member (ball) which as seen in Fig. 4/5, the ball is formed around the spring member, thereby meeting the limitation of the ball being molded around the spring as claimed, when interpreting the claim under BRI, and the term molded is interpreted as being fixed. To support this position, the examiner notes in appellant’s Par. 28 Lns. 1-3 (reproduced below), the appellant states 
“Ball unit 20 can be fixed together in any manner known in the art”
and therefore, one of ordinary skill would readily recognize the fixed connection as taught by Lovelace to be able to read on the claimed limitation. 
To further support this position, as seen by Fig. 5 of the appellant’s drawings, it appears the spring is molded to the ball in a similar fashion and the specification provides no further detail regarding the claimed limitation of the ball being molded around the spring. Therefore, one of ordinary skill would readily recognize Lovelace discloses the claimed limitation as is best understood. 
	Regarding the appellants section B, argument 2 directed towards claim 14 on Pg. 18, it is argued by the examiner that the argument directed towards the modification of the upper structure of Hanson of claim 14, has been addressed as seen above in this answer, as seen in section A, second argument, and the same response as above is given. 
	Regarding the appellant’s arguments directed toward Lovelace in claim 14 and the “spring is molded into the ball” the argument above regarding the interpretation of molded and the application of Lovelace Fig. 4/5 which shows the ball formed around the spring member also applies in the same way to claim 14. 
	Regarding appellant’s section C directed towards claims 4 and 12, no new arguments are presented. 
appellant’s section D, argument 1 directed towards claim 13, in response to appellant’s argument directed towards Becker, it is argued that Becker was not used to disclose the claimed feature of a metal ring or metal plate within the base and further, Becker was not used in the rejection of the limitations present in claim 13 and therefore, the appellant’s arguments are moot. The limitations of claim 13, which are being argued by the appellant in section D of the appeal brief are disclosed by Golomb, as noted by the examiner argument below. 
	Regarding the appellant’s arguments directed towards Golomb, it is argued by the examiner that the appellant’s argument that Golomb fails to disclose a vertical lower tee shaft segment attached to a metal support structure is moot as the claim states a base reinforced by a metal plate or ring within the base, and makes no claim in relation to the lower tee shaft and therefore, is not a requirement of the claim. As seen in Fig. 1 of Golomb, the metal plate F helps to support the base structure and therefore meets the requirements of the claim. In further support, the appellant’s drawings does not appear to show either a plate or ring as claimed, and therefore Golomb discloses the claimed feature as is best understood by appellant’s claim and specification. 
	Regarding appellant’s section E, argument 1 directed towards claims 19-20, in response the appellant arguments directed towards the limitation of said upper tee partially separate from abutment and thereafter return to abutment, it is argued by the examiner that Hochberg does disclose this claimed feature. As argued by the examiner above, Hochberg discloses the two tee segments in abutment wherein the spring allows the upper tee to partially separate from abutment and thereafter return to abutment as evidenced by Fig. 5 and Fig. 6 of Hochberg and Col. 3 Ln 19 which states the stanchion 12 automatically returns to an upright orientation after the stanchion 12 tilts on the base. 


Regarding the appellant’s arguments that Hochberg in claim 19 does not disclose the feature that only the spring restricts the lowermost end, it is argued that this limitation is not present in claim 19 and therefore is a moot argument. 
Regarding the appellant’s arguments directed towards the base of the Hanson and Hochberg reference, this was previously argued in appellant’s section A of the brief, and the argument has been addressed by the examiner as explained above. For brevity, the arguments are not repeated here, but the response is seen above.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Rayshun Peng/
3711 Examiner
Conferees:
/Melba Bumgarner/
Supervisory Patent Examiner, Art Unit 3711  

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.